Exhibit 10(aa)(2)

SECOND AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT



This Second Amendment to Amended and Restated Revolving Credit Agreement (this
“Amendment”) is entered into as of June 1, 2003 (the “Effective Date”) by and
among (i) Richardson Electronics, Ltd., a Delaware corporation (the
“US-Borrower”), (ii) Burtek Systems, Inc., a Canadian corporation, Richardson
Electronics Canada, Ltd., a Canadian corporation (each a “Canada-Borrower”, and
collectively, the “Canada-Borrowers”); (iii) Richardson Electronics Limited, an
English limited liability company (the “UK-Borrower”); (iv) RESA, SNC, a French
partnership, Richardson Electronique SNC, a French partnership, Richardson
Electronics Iberica, S.A., a Spanish corporation, Richardson Electronics GmbH, a
German limited liability company, Richardson Electronics Benelux B.V., a Dutch
private limited liability company, (each a “Euro-Borrower” and collectively, the
“Euro-Borrowers”), (v) Richardson Sweden Holding AB, a Swedish corporation (the
“Krona-Borrower”) and (vi) Richardson Electronics KK, a company organized under
the laws of Japan (the “Japan-Borrower”) (the US-Borrower, the Canada-Borrowers,
the UK-Borrower, the Euro-Borrowers, the Krona-Borrower and the Japan-Borrower
are collectively referred to as the “Borrowers”), the lenders party hereto
(each, a “Lender” and collectively, the “Lenders”), Bank One, NA, London Branch
as Eurocurrency Agent (the “Eurocurrency Agent”), Bank One, NA, Canada Branch as
Canada Agent (the “Canada Agent”), Bank One, NA, Tokyo Branch as Japan Agent
(the “Japan Agent”) and Bank One, NA, as administrative agent (in such capacity,
the “Administrative Agent”) (the Eurocurrency Agent, the Canada Agent, the Japan
Agent and the Administrative Agent are collectively referred to as the “Funding
Agents” and each individually a “Funding Agent”).

RECITALS



WHEREAS, the Borrowers, the Lenders and the Funding Agents are parties to that
certain Amended and Restated Revolving Credit Agreement dated as of November 26,
2002, as amended by that certain First Amendment to Amended and Restated
Revolving Credit Agreement dated as of April 30, 2003 (as so amended, the
“Existing Agreement”); and

WHEREAS, the Borrowers, the Lenders and the Funding Agents wish to amend the
Existing Agreement as set forth herein (as so amended, and as amended,
supplemented or modified from time to time, the “Agreement”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1.            Defined Terms.  Capitalized terms used herein but not defined
herein shall have the meaning ascribed thereto in the Existing Agreement, as
amended hereby.


2.            Amendments to Section 1.1.

            (a)            The definitions of the following terms contained in
Section 1.1 of the Existing Agreement are hereby deleted in their entirety and
replaced as follows:

            ““Adjusted EBITDA” means, as at any date of determination thereof,
EBITDA plus the Inventory Charge 2003 plus the Goodwill Reduction plus the
Severance Charge plus SFAS 133 Charges minus SFAS 133 Gains.

            “Agreement” means this Amended and Restated Revolving Credit
Agreement, as amended by that certain First Amendment to Amended and Restated
Revolving Credit Agreement dated as of April 30, 2003 and that certain Second
Amendment to Amended and Restated Revolving Credit Agreement dated as of June 1,
2003, and as amended, supplemented or modified from time to time.

            “Goodwill Reduction” means (i) on or before May 31, 2003, an amount
equal to $22,000,000 (which represents a non-cash charge previously taken by the
US-Borrower resulting from a reduction in goodwill of the US-Borrower), and (ii)
after May 31, 2003, an amount equal to $0.

            “Severance Charge” means (i) on or before November 30, 2003, an
amount of up to $4,000,000 as certified to the Administrative Agent by an
Authorized Officer of the US-Borrower (which amount shall represent charges
taken by the US-Borrower relating to employee severance packages in accordance
with Agreement Accounting Principles), and (ii) after November 30, 2003, an
amount equal to $0.

            “Tangible Net Worth” means, as at any date of determination thereof,
the consolidated stockholders’ equity of the US-Borrower and its Subsidiaries,
plus Subordinated Debt and minus the sum of the consolidated Intangible Assets
of the US-Borrower and its Subsidiaries, all determined as of such date in
accordance with Agreement Accounting Principles.  In computing Tangible Net
Worth from June 1, 2003 through November 30, 2003, the amount of the Severance
Charge shall be added back into Tangible Net Worth (but only to the extent the
underlying charges relating to employee severance packages have reduced Tangible
Net Worth).”

            (b)            The definitions of “Inventory Charge 2002” and
“Medical Glassware Sale Charge” are hereby deleted from Section 1.1 of the
Agreement.

            (c)            Section 1.1 of the Existing Agreement is hereby
amended to add the following additional term:

            “Inventory Charge 2003” means (i) on or before February 29, 2004, an
amount of up to $15,000,000 as certified to the Administrative Agent by an
Authorized Officer of the US-Borrower (which amount shall represent a charge
(largely non-cash) taken during the US-Borrower’s fiscal quarter ended May 31,
2003 resulting largely from the write down of inventory), and (ii) after
February 29, 2004, an amount equal to $0.

3.            Amendment to Section 6.12.  Section 6.12 of the Existing Agreement
is hereby amended by deleting its final paragraph in its entirety and replacing
such paragraph as follows:

“Notwithstanding anything to the contrary in this Agreement, no Borrower or any
of its Subsidiaries may lease, sell, or otherwise dispose of (or pledge or
encumber) its interest in any real estate to any other Person; provided, that
they may sell (A) up to a combined aggregate of ten (10) acres of real estate
located at the US-Borrower’s headquarters in LaFox, Illinois at a net price of
at least $30,000 per acre, without the consent of any Lender and without any
corresponding reduction in the Aggregate Commitment, and (B) up to a combined
aggregate of another two hundred twenty five (225) acres of real estate at the
US-Borrower’s headquarters in LaFox, Illinois at a net price of at least $30,000
per acre, without the consent of any Lender but with a reduction in the
Aggregate Commitment pursuant to the next sentence.  In connection with any sale
pursuant to clause (B) above, and to the extent the Required Lenders consent to
any other lease, sale or disposal that would have been restricted by this
Section 6.12, the Aggregate Commitment shall be reduced in an amount equal to
the aggregate proceeds received in such lease, sale or disposal (with the
allocation of such reduction amongst the various Facilities on a pro rata basis
unless otherwise determined by the Required Lenders).  The Borrowers shall
deliver to the Administrative Agent copies of all documentation related to each
sale of real estate made pursuant to this Section 6.12.”

4.            Amendment to Section 6.26.  Section 6.26 of the Existing Agreement
is hereby deleted in its entirety and replaced as follows:

            “6.26            Tangible Net Worth. The US-Borrower and its
Subsidiaries will maintain, at all times, a Tangible Net Worth greater than the
sum of (i) $119,797,964.00, plus (ii) fifty-percent (50%) of the Net Income of
the US-Borrower and its Subsidiaries earned in each fiscal quarter beginning
with the quarter ending August 31, 2003 (without deduction for losses), plus
(iii) one hundred percent (100%) of the net proceeds (gross proceeds minus (A)
ordinary and necessary out of pocket costs and expenses and (B) reasonable
underwriting fees and discounts incurred with respect to such gross proceeds)
received by the US-Borrower or its Subsidiaries on or after June 1, 2003 from
additional paid in capital, including, but not limited to, equity investments
and proceeds from the issuance and sale of capital stock (including the amount
of all Indebtedness which is converted into equity in the US-Borrower or its
Subsidiaries).”

5.            Effectiveness.  This Amendment shall not become effective unless
the Administrative Agent shall have received all of the following, all of which
shall be in form and substance satisfactory to the Lender:

(a)            This Amendment, executed by the requisite signatories;

(b)            A certificate, signed by the chief financial officer of each
Borrower, stating that on the Effective Date (after giving effect to this
Amendment) no Default or Unmatured Default has occurred and is continuing; and

(c)            Such other documents, instruments, approvals (and, if requested
by the Administrative Agent, certified duplicates of executed copies thereof) or
opinions as the Administrative Agent may reasonably request.

6.            Representations and Warranties.  Each Borrower represents and
warrants to the Lenders and Funding Agents (which representations and warranties
shall become part of the representations and warranties made by such Borrower
under the Existing Agreement) that:

(a)            The execution, delivery and performance of this Amendment has
been duly authorized by all necessary action and will not require any consent or
approval of any person or entity, violate in any material respect any provision
of any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to it or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which such Borrower is a party or by
which it or its properties may be bound or affected;

(b)             No consent, approval or authorization of or declaration or
filing with any governmental authority or any non-governmental person or entity,
including without limitation, any creditor or partner of any Borrower is
required on the part of such Borrower in connection with the execution, delivery
and performance of this Amendment or the transactions contemplated hereby and
the execution, delivery and performance of this Amendment will not violate the
terms of any contract or agreement to which such Borrower is a party;

(c)             The Existing Agreement, as amended pursuant to this Amendment,
is the legal, valid and binding obligation of each Borrower, enforceable against
it in accordance with the terms thereof;

(d)             After giving effect to the Amendment contained herein and
effective pursuant hereto, the representations and warranties contained in
Article 5 of the Existing Agreement are true and correct on and as of the
Effective Date hereof in the same force and effect as if made on and as of such
Effective Date;

(e)             The most recent financial statements of each Borrower delivered
to the Lender are complete and accurate in all material respects and present
fairly the financial condition of such Borrowers as of such date in accordance
with generally accepted accounting principles.  There has been no adverse
material change in the condition of the business, properties, operations or
condition, financial or otherwise, of any Borrower since the date of such
financial statements.  There are no material liabilities of any Borrower, fixed
or contingent, which are material but not reflected on such financial statements
or in the notes thereto; and

(f)             After giving effect to this Amendment no Default or Event of
Default has occurred or exists under the Existing Agreement as of the Effective
Date hereof.

7.             Acknowledgement and Reaffirmation.  Each Borrower hereby ratifies
and affirms all of the obligations and undertakings contained in the Existing
Agreement and except as amended hereby, the Existing Agreement remains in full
force and effect in accordance with its terms.  Each Borrower hereby
acknowledges, agrees and affirms that each document and instrument securing or
supporting the obligations and indebtedness owing to the Lenders and Funding
Agents prior to the date of this Amendment remains in full force and effect in
accordance with its terms, and that such security and support remains in full
force effect as to all obligations under the Existing Agreement, as amended
hereby.

8.             Expenses.  The Borrowers jointly and severally agree to pay and
save the Lenders and Funding Agents harmless from liability for the payment of
all costs and expenses arising in connection with this Amendment, including the
reasonable fees and expenses of Baker & McKenzie, counsel to certain of the
Lenders, in connection with the preparation and review of this Amendment and any
related documents.

9.            Amendment Fee.   Each US Lender shall receive an amendment fee of
$10,000 from the Borrowers in connection with this Amendment (the “Amendment
Fee”).  Upon the effectiveness of this Amendment, the Administrative Agent is
hereby expressly authorized by all parties hereto to withdraw $40,000 from any
account of any Borrower held at the Administrative Agent to pay the Amendment
Fee to the US Lenders.

10.             Governing Law.  This Amendment shall be governed by, and shall
be construed and enforced in accordance with, the laws of the State of Illinois.

11.             Counterparts; Facsimile. This Amendment may be executed in one
or more counterparts, each of which together shall constitute the same
agreement.  One or more counterparts of this Amendment may be delivered by
facsimile, with the intention that such delivery shall have the same effect as
delivery of an original counterpart thereof.

[The remainder of this page has been left blank intentionally]


            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the date first written above.

Borrowers:

RICHARDSON ELECTRONICS, LTD.

By:              

Title:            

BURTEK SYSTEMS, INC.

By:              

Title:            

RICHARDSON ELECTRONICS CANADA, LTD.

By:              

Title:            



RICHARDSON ELECTRONICS LIMITED

By:              

Title:            

RESA, SNC

By:              

Title:            



RICHARDSON ELECTRONIQUE SNC



By:              

Title:            


RICHARDSON ELECTRONICS IBERICA, S.A.



By:              

Title:            

RICHARDSON ELECTRONICS GMBH





By:              

Title:            





RICHARDSON ELECTRONICS BENELUX B.V.

By:              

Title:            

RICHARDSON SWEDEN HOLDING AB

By:              

Title:            



RICHARDSON ELECTRONICS KK

By:              

Title:            



                                       FUNDING AGENTS:

                        BANK ONE, NA

           

By:              

Title:            

                          


                           BANK ONE, NA, London Branch

By:              

Title:            

                                    BANK ONE, NA, Canada Branch

By:              

Title:            

                                                                             
                                                                             
                                      

                           BANK ONE, NA, through its Tokyo Branch

By:              

Title:            

Lenders:

                        HARRIS TRUST AND SAVINGS BANK



By:              

Title:            

                                      

                                                             BANK OF MONTREAL

By:              

Title:            

                                                              



                                                            NATIONAL CITY BANK,
Canada Branch

By:              

Title:            

                                                           
                           

                        


                        NATIONAL CITY BANK

                                      



By:              

Title:            

                               LASALLE BANK NATIONAL ASSOCIATION

             

By:              

Title:            



 

                                                            LASALLE BUSINESS
CREDIT, a division

of ABN AMRO Bank N.V., Canada Branch

 



By:              

Title:            

                           BANK ONE, NA, London Branch

                          

By:              

Title:            

                                                            BANK ONE, NA, Canada
Branch

By:              

Title:            

                                                                             
                                                                             
                                                                             

                                                            BANK ONE, NA,
through its Tokyo Branch

By:              

Title:            

 


                                       BANK ONE, NA

           

By:              

Title:            

                       

                                       BANK ONE EUROPE LTD.

           

By:              

Title:            

                       